UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-569



In Re:   GERALD PARKER,

                                                       Petitioner.



          On Petition for Writ of Mandamus.   (CR-94-73)


Submitted:   May 15, 1997                  Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Gerald Parker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Parker filed a petition for a writ of mandamus seeking

an order compelling the district court to either discharge him,

issue a writ of habeas corpus, or release him on bail pending final

resolution of his case. We deny the petition.

     Mandamus is a drastic remedy to be used only in extraordinary
circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976). Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811

F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the re-

lief he desires" and that his right to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Parker has not made such a showing. Accordingly, we deny

his petition for a writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2